Citation Nr: 1300580	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hepatitis C virus (HCV).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in March 2012.  A transcript of the hearing has been associated with the record.

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained duplicative information that is already in the file and not pertinent to the current claim. 

The issue of entitlement to service connection for hepatitis C virus is addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his March 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim of entitlement to service connection for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for service connection for bilateral hearing loss disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


 REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to entitlement to service connection for bilateral hearing loss disability, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding service connection for bilateral hearing loss disability.

ORDER

The appeal of the claim of entitlement to service connection for bilateral hearing loss disability is dismissed.

REMAND

The Veteran seeks service connection for HCV.  He maintains that the only risk factor he had for HCV was the receipt of vaccinations during service by an air gun injector.  While the Veteran worked for 25 years post service as a fire fighter, he denies exposure to any risks inherent to that occupation, such as blood to blood contact or needle sticks.  The Board also notes evidence of alcohol abuse by the Veteran, and that he is service-connected for a liver condition secondary to alcoholism.  

At his hearing in March 2012, the Veteran stated that his liver specialist had provided an opinion supportive of his claim.  Notably, records from this liver specialist are not associated with the claims file.  The Veteran should be provided an opportunity to identify these pertinent records so that they may be obtained.  

The Board notes that the Veteran has been examined by VA.  Following examination in December 2009, a VA nurse practitioner concluded that as the Veteran had no other risk factors other than air gun injections, it was at least as likely as not that HCV was due to those injections.  

In December 2009, the AOJ requested an addendum.  In that request, it noted that there were other risk factors identified, such as his occupation as a fire fighter and his history of alcoholism.  The AOJ also noted that the Veteran was in receipt of service connection for fatty degeneration of the liver secondary to alcoholism.  In light of those factors, the VA examiner was asked to render an opinion and discuss his rationale.  

In March 2010, the VA examiner reviewed the claims file and stated that the Veteran's occupation had some risk as did his history of alcoholism.  He also acknowledged that air gun injections might also pose some risk.  He concluded that he could not state the exact mode of HCV transmission without resorting to speculation.

The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the original examination is inadequate because it did not consider all possible risk factors.  The addendum is inadequate because the examiner did not discuss his reasoning for concluding that to provide an opinion would require that he resort to speculation.  The Board notes that in Jones v. Shinseki, 23 Vet.App. 382 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that an examiner must explain the basis for his conclusion that an etiology opinion would be speculative.  In that case, the Court had held that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather than an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389-90.  In light of these defects, the Board has determined that an additional examination is necessary. 

While the further delay in this appeal is regrettable, due process considerations require such action.  Accordingly, the case is remanded for the following actions: 

1.  Request that the Veteran identify any additional medical records, not already associated with the claims file or e-file, that are relevant to his claim, to include records of treatment by the physician identified during his March 2012 hearing before the Board.  Request that the Veteran complete and return any necessary authorization forms.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination, by a physician who has not previously examined him, to determine the etiology of his HCV.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.
 
Following examination, interview of the Veteran, and review of the claims file, the examiner should discuss the Veteran's risk factors for HCV (to include air gun inoculations, occupation as a fire fighter, history of alcoholism, liver disease, and any others elicited upon examination).  The examiner should then provide an opinion as to whether it is at least as likely as not that HCV is related to any identified risk factor in service, to include injections from air guns.  While review of the entire file is required, attention is invited to the Veteran's March 2012 hearing testimony, which the Board finds credible, regarding his alcoholism and occupation as a fire fighter. 

A discussion of the reasons behind any opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


